DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Patrica Murphy on Oct. 18th, 2021.
Please Amend the Claims as Follows:
A method of forming a Microelectromechanical System (MEMS) device, comprising:
forming a MEMS layer, wherein the forming comprises fusion bonding a handle layer  with a device layer;
forming a rough polysilicon layer on the device layer: 
ion implanting the rough polysilicon layer thereby increasing a surface roughness of the rough polysilicon; and
performing high temperature annealing, wherein the high temperature comprises a temperature in a range between around 700 and 1000 degrees Celsius.
2. (Canceled).	
22. A Microelectromechanical System (MEMS) device made by the method of claim 1.
24. The MEMS device of claim 22, further comprising an insulating layer bonded to the handle layer.

29. The MEMS device of claim 22, wherein the annealing temperature is higher than another temperature utilized for a polysilicon deposited on a single crystal silicon.
  
Allowable Subject Matter
Claims 1, 3-6 and 17-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including ion implanting the rough polysilicon layer thereby increasing a surface roughness of the rough polysilicon; and performing high temperature annealing, wherein the high temperature comprises a temperature in a range between around 700 and 1000 degrees Celsius, as disclosed in Claim 1.
In the instant case, Inoue et al. (US 2008/0237757) disclose a MEMS-based device and a method of making the same, wherein a finely rough region is formed on a side of a first, wherein the finely rough region is provided by depositing polysilicon or amorphous silicon on a second layer.
Weidman et al. (US 2015/0162483) disclose a solar cell emitter region fabrication using ion implantation, wherein polysilicon emitter is doped using ion implantation of boron ion using hydroxide-based wet etchant that further forms trenches 114 and/or texturizes exposed portions of the substrate 102.
Furthermore, SOORIAKUMAR et al. (US 2017/0241854) discloses a MEMS-based capacitive pressure sensor, wherein a rough polysilicon layer is deposited, and 
Finally, Edrei et al. (“Influence of implantation and annealing on the surface topography of amorphous and polysilicon thin films,” Journal of Vacuum Science & Technology A 20, 344, 2002) disclose the surface roughness and topography of low-pressure chemical vapor deposition amorphous silicon films grown on (001) Silicon substrates after phosphorus/argon/arsenic ion implantation, after annealing at 850 °C in an ambient N2 environment and after further annealing to 1070 °C in O2 environment have been investigated. Implantation followed by annealing results in a drastic increase of surface roughness. ‘‘Bumps’’ which appeared following annealing seem to consist of a polysilicon structure. The evolution of surface roughness with annealing temperature is accompanied by a concurrent formation of silicon oxide. Implanted wafers annealed at 850 °C in an ambient N2 grow a thin sub-stoichiometric silicon oxide layer which has a higher roughness than the as-deposit amorphous silicon layer. Further annealing to 1070 °C in a O2 environment results in an increase in roughness and formation of a stoichiometric SiO2 layer.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898